Citation Nr: 1327531	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  11-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from March 1968 to March 1970.

The appeal to the Board of Veterans' Appeals (Board) arises from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD, evaluated at 30 percent disabling, effective from May 18, 2006.  The Veteran perfected a timely appeal contesting only the 30 percent rating for PTSD.  See Notice of Disagreement, dated February 2010; Statement of the Case, dated February 2011; VA Form 9 (Substantive Appeal), dated February 2011.

A January 2010 private examination report shows that a private physician stated that the Veteran's PTSD was causing serious impairments in the Veteran's ability to be gainfully employed.  The Board finds that this evidence raises the issue of a TDIU rating due exclusively to the service-connected PTSD, under the holding in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for that underlying disability).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a TDIU rating due to the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.





FINDING OF FACT

For the entire appeal period the Veteran's symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, exaggerated startle response, hypervigilance, flashbacks, nightmares, an inability to adapt to stressful situations, and Global Assessment of Functioning (GAF) scores ranging from 40 to 42, and of 70.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's statements and post-service private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in October 2009.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In the November 2009 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment such as, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation, or an inability to function in most areas such as, stays in bed all day, no job, home, or friends.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).

Background

At a July 2006 private examination, the Veteran complained that he had trouble with his memory and had difficulty remembering names and dates.  He reported that it takes him at least two hours to fall asleep and if he hears a noise he awakens to investigate and cannot go back to sleep.  He stated that there are some nights he does not sleep at all.  The Veteran reported flashbacks of Vietnam.  He also stated that he owns a dozen guns, keeps them immaculately clean, and sleeps with one by his bed.  He reported that he has difficulty with concentration and that he is a jumpy person.  He stated that he is always aware of his surroundings and does not discuss or watch anything about Vietnam.  The Veteran also stated that he gets angry when people are hurt around him.  The Veteran denied nightmares, suicidal ideation, and visual and auditory hallucinations.  He reported that he does not have many close friends and that he finds it difficult to trust people.  He stated that if someone breaks his trust he never speaks to them again.  He also stated that he trusts his family members one-hundred percent and that he tries to be emotionally expressive towards his family members.  He reported that he makes a point to hug his grandchildren when he sees them.  

At the same private examination, the Veteran's wife reported that when the Veteran does fall asleep he spends the night tossing and turning or crying out.  She also reported that the Veteran often has nightmares, especially in October and November and that she finds herself nudging him to wake up when he is having a nightmare.  The Veteran's wife reported that he cannot watch television without getting up and down several times during the program.  She reported that when they shop together he lags behind to check things out and when they go to the checkout line he talks to other customers and helps her unload the cart.  The Veteran's wife also reported that once their son was stung by a bee, to which he was allergic, and the Veteran became enraged.  She reported that she had to tell the Veteran to stay at home and that she would take their son to the hospital.  

On mental status examination, the physician noted that the Veteran was clean shaven with the exception of a moustache, was oriented to person, place, and time, and his affect was appropriate to the topics discussed.  The physician diagnosed PTSD chronic and severe and assigned a GAF score of 40 and noted that the highest GAF score in the prior 12 months was 42.  

On VA examination in October 2009, the Veteran reported that his mood was good in general but his wife and kids have told him that he is moody.  The Veteran admitted there were times when he felt sorry for himself.  He stated that he felt sad about one to two times per week for about 30 minutes at a time and tried to be by himself.  He reported that there were times when he felt anxious but was unable to identify specific times or detail.  He stated that there were times when his mind would race and he was unable to keep track of his thoughts.  The Veteran reported that he retired in 2006 and noted that he did not have difficulty at work other than trouble with one boss.  The Veteran denied suicide attempts and thoughts of suicide or homicide.  He denied a history of violence or assaultiveness and issues with alcohol or other substances.  He also denied feelings of guilt.   The Veteran reported that he was hopeful and stated that his five grandchildren gave him a positive outlook.  The Veteran reported that he had been married to his wife for 33 years and that he had two sons and a daughter.  He stated that he had a good relationship with his wife, mother, and eleven siblings.  The Veteran reported that he had a friend that accompanied him to the examination but reported there were few people that he socialized with on a regular basis.  He stated that he hoped there were a lot of people who considered him a friend.  

On mental status examination, the examiner noted the Veteran was clean, neatly groomed and casually dressed.  The Veteran's psychomotor skills and speech were unremarkable.  The Veteran's attitude toward the examiner was cooperative, his affect was normal, and his mood was "as well as it could be knowing I was coming over for a C&P".  The Veteran's attention was intact and his orientation was intact to person, time, and place.  His thought process and thought content were unremarkable.  The Veteran had no delusions and understood the outcome of behavior.  The Veteran's intelligence was average and he understood that he had a problem.  The examiner noted that the Veteran sometimes had difficulty falling asleep with nightmares approximately once a month.  The Veteran did not have hallucinations, homicidal thoughts, or suicidal thoughts.  The Veteran had fair impulse control and no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  The Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was mildly impaired.  The examiner noted the Veteran had trouble remembering names.  The examiner assigned a GAF score of 70.  

The examiner diagnosed chronic PTSD and stated that the Veteran's symptoms had a mild impact on functioning, specifically social functioning.  The examiner noted that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD.  The examiner noted that there were no total occupational and social impairments due to PTSD.  He also noted there were no deficiencies in judgment, thinking, relations, work, mood, or school.  The examiner noted there was no reduced reliability and productivity due to PTSD.  The examiner noted the Veteran had some irritability, hypervigilance, and detachment in social relationships.

At January 2010 private examination the Veteran reported sleeping difficulties and at times waking up with anxiety attacks.  The Veteran also reported having nightmares with the inability to recall the details of what happened in them.  The Veteran stated that he had flashbacks once a month but with the news coverage of the current wars, they had increased.  The Veteran reported difficulty concentrating especially when reading or watching TV.  He also reported that he was always aware of his surroundings.  The Veteran stated that he is easily startled and gets anxious when he hears noises.  He stated that if he becomes too startled and reacts automatically to the situation he is sometimes afraid he will hurt someone.  The Veteran stated that he did not think about his military service anymore.  He also reported he hates to shop and does not travel anywhere new.  The Veteran reported that he was unable to trust people and only trust his wife and no one else.  The Veteran stated that his only friend is his wife.  The Veteran also stated that it is now easier for him to express loving feelings towards those he cares about because of recent deaths in his family and attending church.  He stated that there are people who like him as a person but he does not have anyone coming to their home and when they do he talks to them on the porch.  The Veteran reported he used to struggle with outburst of anger but now is able to control it.  He also reported that he has flown before, but had to "go within myself and get my mind set that I would be okay, and counsel myself just to get through the flight."  The Veteran reported that it would be difficult for him to return to work.  He stated that he now works alone at home and prefers it that way because he only has to depend on himself.  He also reported that the only reason he was able to work the last year was that he knew he would be able to retire.  The examiner opined that the symptoms were so severe that they cause serious impairment in his life in the areas of social interactions as well as his inability to be gainfully employed.  The examiner diagnosed PTSD chronic and severe.  The physician assigned a GAF score of 40 and noted the highest score in the past 12 months was 42.  

Analysis

At the outset, the Board acknowledges that the VA examiner found the Veteran's PTSD to be mild and the private physicians found the Veteran's PTSD to be severe.  Having considered all the evidence of record and the applicable law, the Board finds that for all periods under consideration the evidence is at least in equipoise that an initial 50 percent rating for PTSD is warranted.  

As outlined above, the Veteran's PTSD has manifested as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, exaggerated startle response, hypervigilance, flashbacks, and nightmares.  The evidence of record also shows that the Veteran has had difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he prefers to be alone and he does not have many close friends but his wife.  The Veteran stated that he cannot trust people or depend on people.  The Veteran also reported that he does not like being in crowds and he does not like going to restaurants or grocery shopping.  The Veteran also stated that he had verbal altercations at work and that it would be difficult of him to return to work.  The Board notes that the Veteran did not exhibit all the criteria for a 50 percent rating.  Nonetheless, the Board finds that the symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

Based on the record evidence, the Boards finds that the Veteran's PTSD does not warrant an initial rating of 70 percent.  For the entire appeal period, both private records and VA examinations show that the Veteran denied suicidal and homicidal ideation.  The Veteran also did not exhibit obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence);or spatial disorientation.  The Board also finds that the Veteran did not neglect his personal appearance and hygiene.  In fact both the private physicians and the VA examiner noted the Veteran as being well groomed.  The Board notes that while the Veteran reported difficulty in social and work relationships, the evidence of record does not show the Veteran has an inability to establish and maintain effective relationships.  Instead, the Veteran reported that he tries to spend a great deal of time with his grandchildren and that his grandchildren give him a positive outlook on life.  The Veteran stated that he tries to be emotionally expressive towards his family members and that he makes it a point to hug his grandchildren when he sees them.  The Veteran reported that he was married to his wife for over 33 years, that he sees his children regularly, and that he had a good relationship with his mother and siblings.  The Veteran also stated that he recently began to attend church and that there are people who like him as a person.  The Veteran also reported that he retired in 2006 because he met the age or duration requirements.  He also reported that he only had trouble with one supervisor.  He also stated that he was only able to work the last year because he knew he would retire.  The Board finds that his social interactions with his family and some friends as well as his ability to work the last year of his retirement illustrates that the difficulties the Veteran has with maintaining effective work and social relationships does not rise to an inability to establish and maintain effective relationships.  

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that he maintains a long term relationship with his wife, has a good relationship with his children and grandchildren, attends church, and was eligible to retire due to age or duration.  Similarly, his symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Thus, based on the record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms have not been described to be of a type, frequency and severity that are consistent with the level of impairment contemplated by the criteria for a 100 percent schedular rating.

The Board acknowledges that the Veteran has been assigned GAF scores of 40 to 42, and of 70.  The lowest GAF score of 40 might, conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating.  A GAF score of 40 is indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 42 is indicative of serious symptoms, such as suicidal ideation or severe obsessional rituals, or any serious impairment in social, occupational or school functioning, such as no friends or unable to keep a job.  Conversely the highest GAF score of 70 might suggest less of an impairment than what is contemplated in the assigned 50 percent rating.  A GAF score of 70 is indicative of mildly symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In considering the GAF scores in this case, on private (2006) and VA (2009) examinations, the Veteran was oriented to person, place and time; his affect was appropriate to the topics discussed; and he consistently denied suicidal ideation as well auditory and visual hallucinations.  At the 2010 private examination, the Veteran indicated a willingness to express loving feelings towards those he cared about; that he was attending church; and that there were people who liked him as person, with whom he had the occasion to interact.  Although the Veteran indicated a difficulty in returning to work due to his PTSD symptoms, he also elaborated that he had no difficulty at work (except with one supervisor), and indicated that he continued to report for work and was capable of performing his duties until he retired in 2006.  Therefore, while the GAF scores are not determinative by themselves and as reflected by the overall record, the Board finds it reasonable to conclude that the type, frequency and severity of the Veteran's actual reported PTSD symptoms more nearly approximate the level of impairment contemplated by the criteria for a 50 percent rating.

The Board has considered the Veteran's assertions that his PTSD disability warrants a higher initial rating.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  In this case, the Board finds that the Veteran's reported symptoms meet the criteria for a 50 percent rating.  However, as outlined above, those same reported symptoms do not meet the criteria for a higher evaluation.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (generally, the Board has been directed to consider only those factors contained wholly in the rating criteria).  

Consideration has been given to assigning a staged rating.  However, a 50 percent rating has now been assigned for the entire rating period on appeal.  At no other time during the appeal period has the evidence and the Veteran's PTSD symptoms warranted the assignment of a rating higher than herein assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there is no objective evidence that any manifestations related to the Veteran's PTSD are unusual or exceptional.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's PTSD.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Subject to the laws and regulations governing monetary awards, an initial rating of 50 percent, but no higher, for PTSD is granted.  






REMAND

After careful review of the claims file the Board finds that further development on the issue of TDIU is warranted.  

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

Furthermore, the Veteran reported at a January 2010 private examination that he currently works at home alone.  It is unclear from the record whether the Veteran was referring to self-employment or work of a different nature.  Without knowing whether the Veteran is engaged in more than marginal employment, the Board is unable to make a determination on the issue of TDIU. Therefore, on remand the Veteran should be asked to submit information about the nature of the work he does at home and information about any income he generates from that work.

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected PTSD currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed and the Veteran's private physician asserts that the Veteran's current unemployment is due to his service-connected PTSD.  Although the Veteran has been afforded a VA examination, a medical opinion regarding the effect of his service-connected PTSD on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2. The RO should request that the Veteran clarify the nature of the work he does at home and provide financial information including verification of income or any other income information that would suggest whether or not the Veteran is currently engaged in more than marginal employment.  Attempts to obtain this verification should be documented in the claims file.

3.   Ensure that the Veteran has not been recently treated by any local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
	
4. Obtain and update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5. Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected PTSD on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected PTSD.  

The medical opinion must address whether his service-connected PTSD alone is so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected PTSD must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  

6. The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

7. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


